Honorable Bevington Reed            Opinion No. M-365
Commissioner of Higher Education
Sam Houston State Office Building   Re:   Whether establishment of
Austin, Texas 78701                       a Center as recommended
                                          by the Coordinating Board,
                                          Texas College and Univer-
                                          sity System, r,equires
                                          specific authorizing legis-
Dear Dr. Reed:                            lation.
          In your letter requesting the Attorney General to ren-
der an opinion on the above question, you advised that the Co-
ordinating Board, Texas College and University System, has
adopted a recommendation reading as follows:
         "That there be established immediately a
    Center in Laredo to offer upper-division college-
    level work giving special emphasis to upper-
    division programs in teacher education and busi-
    ness administration leading to the baccalaureate
    degree.
         "The Board is of the opinion that the Center
    should be administered by Texas A&I University,
    which has a distinctive teacher education program
    and is rapidly developing a bilingual business
    administration program with a grant from the fed-
    eral government.
         "The Coordinating Board is of the further
    opinion that Texas A&I can provide these facili-
    ties through contract with Laredo Junior College
    for the use of its appropriate facilities. The
    use of the Center by Laredo residents can demon-
    strate to the Coordinating Board the effectiveness
    of higher educational opportunities in helping to
    solve the problems of the region and can serve to
    support a recommendation for the ultimate estab-
    lishment of a free-standing upper-division master's
    level institution in Laredo."
         You advised us, further, that the Southern Association

                          -1802-
Hon. Bevington Reed, page 2   (~-365)


of Colleges and Schools, through the college delegate assembly,
establishes the standards by which institutions in Texas are
accredited by that regional organization, and that said as-
sociation defines a Center in the following terms:
         "A center is a non-degree granting division
    or unit of an institution, located in a geo-
    graphical setting separated from the parent in-
    stitution and established for a stated purpose in
    relation to the parent institution and to the area
    served. The center shall have a pattern or se-
    quence of courses which leads to terminal pro-
    grams or degrees on the parent campus or at other
    degree granting institutions.
         "The center shall operate under the super-
    vision of an administrative officer responsible
    to the parent institution. Its admission require-
    ments and procedures, courses to be offered, and
    faculty shall have the approval and be under super-
    vision of the appropriate departments on the home
    campus. Each course offered shall have physical
    facilities (including space and equipment) and
    library holdings equivalent to those required for
    the same course on the home campus. Academic re-
    quirements and instructional quality shall be
    equivalent to those maintained at the parent cam-
    pus.
          "For the purposes of identification, the parent
     institution must indicate on its transcripts the
     name of the center where courses are completed."
          Subsequent to your request for an opinion we have re-
ceived the following information from your office:
          "In making its recommendations on Laredo,
     the Coordinating Board:
         "a) Did not intend to create a permanent in-
     stallation in Laredo by Texas A&I University.
     (note the language in the recommendation, emphasis
     added.)
         "'The use of the Center by Laredo residents can
     demonstrate to the Coordinating Board the effective-
     ness of higher educational opportunities in help-
     ing to solve the problems of the region and can
     serve to support a recommendation for the ultimate
                          -1803-
Hon. Bevington Reed, page 3   (M-365)


    establishment of a free-standing upper-division
    master's level institution in Laredo.'
          "b) Considered a 'center'~as a place where
     extension work may be done.
          "C) Recognized that offering extension
     courses was within the present roie of Texas A&I
     University.
          "d) Did not believe that the.establishment
     of a center would establish or create any univer-
     sity system because a 'center' has no individual
     life within itself but draws life from the in-
     stitution offering extension services.
         "e) ~Understood that this concept of a
    'center' is in agreement with the accreditation
    definitions of the Southern Association of
    Colleges and Schools, ie. a center is a place
    where one does extension work,,and as long as
    students do a prescribed portion of their cur-
    riculum on'the Texas A&I campus for the degree
    the Association will judge it as a 'Center.'
          "f) Determined that extension work as
     described above would be the only function of
     the 'Center.'

          "g) Believed that a 'system' is made up of
     independent units, each of which has a life of
     its own and each of which can exist and function
     without the other units, all of which are under
     a common Board of Governance."
          The duties of the Coordinating Board, Texas College
and University System, are defined in Section 10 of the Higher
Education Coordinating Act of 1965 (Article 2919e-2, Vernon's
Civil Statutes); and, insofar as creation of such Center is
concerned, the Board's duties are set forth in sub-sections
(3) and (9) of said Section 10, in the following language:
          "Sec. 10. The Board shall represent the
     highest authority in the State in matters of
     higher public education and shall
                              * * * t

          "(3) Classify, and prescribe the role and
                          -1804-
Hon. Bevington Reed, page 4   (M-365)


     scope 'for,each public institution of higher
     education in Texas and make such changes in
     classifzcationor role
                        dsti-
                            an
     tutions as it deems necessary.
                              *   *   *   *


          "(9) Make continuing studies of the needs
     of the State for research and for extension and
     public services and designate the institutions
     of higher education to perform research, public
     service and,extension programs, including limita-
     tion of extension programs for credit to specific
     geographic areas." (Emphasis added.)
          Texas A&I University is among the institutions subject
to the provisions of the Higher Education Coordinating Act of
1965. Article 2919e-2, Section 2, subdivision (c). Therefore,
the Coordinating.Board~must prescribe-that-university's role
and scope within.the State's higher education system, in com-
pliance with Section lO(3) of the Act. The act of the Coordi-
nating Board, authorizing establishment of such Center, as a
facility of Texas A&I University, wholly managed by and dependent
upon that institution, broadens the role and scope for Texas
A&I University, as an institution of higher education, by pro-
viding,educational services for a given area of the State,
through its central campus and its Center at Laredo. Thus, in
authorizing,creation of the Center at Laredo, the Board will
have done exactly as it is authorized to do in Section lO(3)
of the Coordinating Act.
          Section lO(9) of the Coordinating Act requires the
Board to designate those institutions which are to carry out
educational extension services within the State
to be carried out at the proposed Center, in of;er?$!$%?ed
college level courses for credit from Texas A&I University,
will be an.extension program of that university. Therefore,
the Coordinatina Board. in addition to hauina,orescribed an
aspect of the.educationsrole and scope ~of Texas A&I University,
will have complied with the Legislature?s direction that the
Board designate the institutions to.carry out extension pro-
grams. Texas A&I University has been designated by the Board
as the institution,to carry out anyextension program in that
area of Texas, through a Center in Laredo.
          The Board, having had authority delegated to it as
*the highest authority in the State in matters of public edu-
cation," clearly has the authority,and duty to act, with ad-
ditional legislative affirmance of its acts, within the area
                          -1805-
I   .




Hon. Bevington Reed, page 5       (M-365)


of its delegated powers and duties. Within that area lie
prescription of the educational role and scope for each edu-
cational institution covered by the Act, and a designation
of the institutions to carry out extension programs, without
geographic limitation. Since the Board, in recommending
establishment of the Center, has acted wholly within the scope
of the powers and duties delegated to it, there exists no need
for legislative affirmance of such action.
                        SUMMARY
         Establishment of a Center at Laredo, to be ad-
    ministered by Texas A&I University, as recommended
    by the Coordinating Board, Texas College and Univer-
    sity System, will not require specific legislative
    authorization prior to its inaugu tion.
                                    i"p



                                            General of Texas
Prepared by Rick P. Fisher
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Xelton, Vice-Chairman
Charles Parrett
Neil Williams
Fisher Tyler
Robert C. Crouch
W. V. GEPPERT
Staff Legal Assistant




                             -   1806-